DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 2 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,083,344 B2. This is a statutory double patenting rejection.
Claim 10 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 8 of prior U.S. Patent No. 10,083,344 B2. This is a statutory double patenting rejection.
Claim 12 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 9 of prior U.S. Patent No. 10,083,344 B2. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,614,293 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both estimate lighting information, however, the patent uses an illuminance sensor wherein the present application estimates lighting information based on photographing parameters; however these variants would be obvious to one of ordinary skill in the art since both use photographing parameters and estimate lighting information.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,614,293 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both estimate lighting information, however, the patent uses an illuminance sensor wherein the present application estimates lighting information based on photographing parameters; however these variants would be obvious to one of ordinary skill in the art since both use photographing parameters and estimate lighting information. The addition of generic hardware in the application is still obvious to one of ordinary skill in the art.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,614,293 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both estimate lighting information, however, the patent uses an illuminance sensor wherein the present application estimates lighting information based on photographing parameters; however these variants would be obvious to one of ordinary skill in the art since both use photographing parameters and estimate lighting information. The generic hardware in the application and the non-transitory computer readable medium in the patent are obvious variants to one of ordinary skill in the art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the photographing apparatus" in p. 5, lines 4 and 7-8.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagao et al., US 2009/0060293 A1 (Nagao), and further in view of Sannoh et al., US 2003/0071908 A1 (Sannoh).
Regarding claim 1, Nagao teaches a facial recognition apparatus (personal identification device 100) (Fig. 1; [0029]) connected to a photographing apparatus (connected to camera 110) (Fig. 1; [0029]) that captures an image of a target (wherein the camera 110 is an imaging device that captures a user facial image) (Fig. 1; [0029]), comprising: 
5hardware, including a processor and memory (configured by hardware, such as a processor and storage media) (Fig. 1; [0051]); 
a lighting information estimation unit (image determination unit 112) (Fig. 1; [0033]) implemented at least by the hardware (implemented on personal identification device 100) (Fig. 1; [0032-0033]) and that estimates lighting information (estimating the brightness of the input facial image) ([0033]) based on a photographing parameter(s) (based on the preset parameters before they are possible adjusted by adjustment unit 114) (Fig. 1; [0036]); 
10a recognition accuracy control unit (adjustment unit 114 with recognition parameter storage unit 122) (Fig. 1; [0040]) implemented at least by the hardware (implemented on personal identification device 100) (Fig. 1; [0032-0033]) and that controls a recognition accuracy threshold (predetermined identification threshold) ([0040]) that is used upon determining a result of recognition (that is used to recognize the quality of the facial image) ([0040]), based on the lighting information (the image quality being based on the brightness) ([0040]); and 
15a recognition unit implemented at least by the hardware (implemented on personal identification device 100) (Fig. 1; [0032-0033]) to cause the photographing apparatus (connected to camera 110) (Fig. 1; [0029]) to capture the image of the target (wherein the camera 110 is an imaging device that captures a user facial image) (Fig. 1; [0029]) using the photographing parameter(s) (using the settings of the camera) ([0040]), and that performs, after obtaining the image of the target from the photographing apparatus (after obtaining the facial image being captured by the camera 110) (Fig. 1; [0048]), recognition of the target from the captured image (recognizing the user captured in the image) ([0048-0050]) in accordance with the 20recognition accuracy threshold (wherein the recognition parameter/threshold can be lowered from a high level to a low level by the face recognition unit 124) ([0040]).
Nagao teaches that the user can pre-view at a display portion of the device and adjust the position of the device so that a large image of the face is captured at the center ([0032]). However, Nagao does not explicitly state that the light information and the recognition accuracy threshold are determined “before obtaining the image of the target from the photographing apparatus”.
Sannoh teaches an image pickup device which has a face detecting function for detecting a face of a subject ([0002]); wherein a lighting information estimation unit implemented at least by the hardware (the CPU 115a executes the AE (auto exposure) processing) ([0145]) and that estimates, before obtaining the image of the target from the photographing apparatus (wherein the AE (auto exposure) is executed when the release switch is only half-pushed; wherein a full-push is when the image is obtained) ([0085] and [0145]), lighting information based on a photographing parameter(s) (the CPU 115a calculates an AE evaluation value (photometric, measurement of light, result); based on the photographing parameters such as exposure and diaphragm) ([0145] and [0150-0151]). Thus, if the lighting information is estimated before the image is captured, the recognition accuracy of Nagao would also be implemented before the image is taken since the recognition accuracy threshold is based on the lighting information.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nagao to include determining the lighting information and a recognition accuracy threshold before obtaining the image since it allows for the image quality to be judged accurately while wasteful use of the memory can be prevented, by preventing to take a picture for an image of poor quality (Sannoh; [0267]).

Regarding claim 2, Sannoh teaches further comprising: 25a photographing parameter input unit implemented at least by the hardware and that receives a photographing parameter(s) (wherein the AE (auto exposure) is executed when the release switch is only half-pushed for inputting photographing parameters automatically) ([0085] and [0145]), wherein the photographing parameter(s) includes a parameter(s) relating to exposure time and diaphragm (the parameters including exposure conditions and the diaphragm of the mechanical mechanism) ([0145] and [0151]), and is used upon capturing, on the photographing apparatus, the image of the target (wherein these parameters, exposure and diaphragm, etc. are automatically obtained and then are used when taking the image based on a full pushing of the switch) ([0085]).

Regarding claim 3, Nagao teaches wherein the recognition accuracy control unit (adjustment unit 114 with recognition parameter storage unit 122) (Fig. 1; [0040]) controls, as the recognition accuracy threshold (predetermined identification threshold) ([0040]), a feature point(s) (feature extraction including eyes, nose, and mouth as feature data from the input image) ([0060]) to be collated (the facial image requires a level of image quality that enables extraction of sufficient facial features of the user in order to obtain data for user identification) ([0033]) (determine whether or not sufficient feature data can be extracted from the facial image) (Fig. 7; [0087]), based on the lighting information (image determination unit 112 detects the brightness of the input facial image and determines whether or not the image quality of the facial image is appropriate for face recognition) ([0033]) (wherein brightness determination is adjusted for feature extraction) (Fig. 7; [0092-0093]).

Regarding claim 6, Nagao teaches wherein the recognition accuracy control unit (adjustment unit 114 with recognition parameter storage unit 122) (Fig. 1; [0040]) controls the recognition accuracy threshold (predetermined identification threshold) ([0040]) based on the photographing parameter(s) instead of the lighting information (based on the adjusting of the settings of the camera) ([0010-0011] and [0039-0040]). 

Regarding claim 7, Nagao teaches an information device (personal identification device 100) (Fig. 1; [0029]), comprising the facial recognition apparatus according to claim 1 (comprising face recognition unit 124) (Fig. 1; [0029]). 

Regarding claim 8, Nagao teaches wherein the information device (personal identification device 100) (Fig. 1; [0029]) executes an application that has a facial recognition function (facial recognition unit 124) (Fig. 1; [0029]).

Regarding claim 9, Nagao teaches a recognition method (personal identification device 100) (Fig. 1; [0029]) 
estimating lighting information (estimating the brightness of the input facial image) ([0033]) based on a photographing parameter(s) (based on the preset parameters before they are possible adjusted by adjustment unit 114) (Fig. 1; [0036]); 
10 controlling a recognition accuracy threshold (predetermined identification threshold) ([0040]) that is used upon determining a result of recognition (that is used to recognize the quality of the facial image) ([0040]), based on the lighting information (the image quality being based on the brightness) ([0040]); and 
15 obtaining the image of the target from the photographing apparatus (obtaining the facial image being captured by the camera 110) (Fig. 1; [0048]) that captures the image of the target (wherein the camera 110 is an imaging device that captures a user facial image) (Fig. 1; [0029]) using the photographing parameter(s) (using the settings of the camera) ([0040]); and 
performing, after obtaining the image of the target from the photographing apparatus (after obtaining the facial image being captured by the camera 110) (Fig. 1; [0048]), recognition of the target from the captured image (recognizing the user captured in the image) ([0048-0050]) in accordance with the 20recognition accuracy threshold (wherein the recognition parameter/threshold can be lowered from a high level to a low level by the face recognition unit 124) ([0040]).
Nagao teaches that the user can pre-view at a display portion of the device and adjust the position of the device so that a large image of the face is captured at the center ([0032]). However, Nagao does not explicitly state that the light information and the recognition accuracy threshold are determined “before obtaining the image of the target from the photographing apparatus”.
Sannoh teaches an image pickup device which has a face detecting function for detecting a face of a subject ([0002]); and estimating, before obtaining the image of the target from the photographing apparatus (wherein the AE (auto exposure) is executed when the release switch is only half-pushed; wherein a full-push is when the image is obtained) ([0085] and [0145]), lighting information based on a photographing parameter(s) (the CPU 115a calculates an AE evaluation value (photometric, measurement of light, result); based on the photographing parameters such as exposure and diaphragm) ([0145] and [0150-0151]). Thus, if the lighting information is estimated before the image is captured, the recognition accuracy of Nagao would also be implemented before the image is taken since the recognition accuracy threshold is based on the lighting information.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nagao to include determining the lighting information and a recognition accuracy threshold before obtaining the image since it allows for the image quality to be judged accurately while wasteful use of the memory can be prevented, by preventing to take a picture for an image of poor quality (Sannoh; [0267]).

Regarding claim 10, Sannoh teaches further comprising: 25 receiving the photographing parameter(s) (wherein the AE (auto exposure) is executed when the release switch is only half-pushed for inputting photographing parameters automatically) ([0085] and [0145]), wherein the photographing parameter(s) includes a parameter(s) relating to exposure time and diaphragm (the parameters including exposure conditions and the diaphragm of the mechanical mechanism) ([0145] and [0151]), and is used upon capturing, on the photographing apparatus, the image of the target (wherein these parameters, exposure and diaphragm, etc. are automatically obtained and then are used when taking the image based on a full pushing of the switch) ([0085]).

Regarding claim 11, Nagao teaches a non-transitory computer readable recording medium storing a 20program that causes a computer (configured by hardware, such as a processor and storage media) (Fig. 1; [0051]) for controlling a facial recognition apparatus (personal identification device 100) (Fig. 1; [0029]) to execute, wherein the facial recognition apparatus (personal identification device 100) (Fig. 1; [0029]) connects to a photographing apparatus (connected to camera 110) (Fig. 1; [0029]) that captures an image of a target (wherein the camera 110 is an imaging device that captures a user facial image) (Fig. 1; [0029]):
estimating lighting information (estimating the brightness of the input facial image) ([0033]) based on a photographing parameter(s) (based on the preset parameters before they are possible adjusted by adjustment unit 114) (Fig. 1; [0036]); 
10controlling a recognition accuracy threshold (predetermined identification threshold) ([0040]) that is used upon determining a result of recognition (that is used to recognize the quality of the facial image) ([0040]), based on the lighting information (the image quality being based on the brightness) ([0040]); and 
15 obtaining the image of the target from the photographing apparatus (obtaining the facial image being captured by the camera 110) (Fig. 1; [0048]) using the photographing parameter(s) (using the settings of the camera) ([0040]); and 
performing, after obtaining the image of the target from the photographing apparatus (after obtaining the facial image being captured by the camera 110) (Fig. 1; [0048]), recognition of the target from the captured image (recognizing the user captured in the image) ([0048-0050]) in accordance with the 20recognition accuracy threshold (wherein the recognition parameter/threshold can be lowered from a high level to a low level by the face recognition unit 124) ([0040]).
Nagao teaches that the user can pre-view at a display portion of the device and adjust the position of the device so that a large image of the face is captured at the center ([0032]). However, Nagao does not explicitly state that the light information and the recognition accuracy threshold are determined “before obtaining the image of the target from the photographing apparatus”.
Sannoh teaches an image pickup device which has a face detecting function for detecting a face of a subject ([0002]); and estimating, before obtaining the image of the target from the photographing apparatus (wherein the AE (auto exposure) is executed when the release switch is only half-pushed; wherein a full-push is when the image is obtained) ([0085] and [0145]), lighting information based on a photographing parameter(s) (the CPU 115a calculates an AE evaluation value (photometric, measurement of light, result); based on the photographing parameters such as exposure and diaphragm) ([0145] and [0150-0151]). Thus, if the lighting information is estimated before the image is captured, the recognition accuracy of Nagao would also be implemented before the image is taken since the recognition accuracy threshold is based on the lighting information.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nagao to include determining the lighting information and a recognition accuracy threshold before obtaining the image since it allows for the image quality to be judged accurately while wasteful use of the memory can be prevented, by preventing to take a picture for an image of poor quality (Sannoh; [0267]).

Regarding claim 12, Sannoh teaches receiving the photographing parameter(s) (wherein the AE (auto exposure) is executed when the release switch is only half-pushed for inputting photographing parameters automatically) ([0085] and [0145]), wherein the photographing parameter(s) includes a parameter(s) relating to exposure time and diaphragm (the parameters including exposure conditions and the diaphragm of the mechanical mechanism) ([0145] and [0151]), and is used upon capturing, on the photographing apparatus, the image of the target (wherein these parameters, exposure and diaphragm, etc. are automatically obtained and then are used when taking the image based on a full pushing of the switch) ([0085]).

Claims 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagao et al., US 2009/0060293 A1 (Nagao), Sannoh et al., US 2003/0071908 A1 (Sannoh), and further in view of Yoon et al., US 2004/0091137 (Yoon).
Regarding claim 4, Nagao teaches wherein the recognition accuracy control unit controls a feature point(s) (feature extraction including eyes, nose, and mouth as feature data from the input image)([0060]) to be collated (the facial image requires a level of image quality that enables extraction of sufficient facial features of the user in order to obtain data for user identification)([0033])(determine whether or not sufficient feature data can be extracted from the facial image)(Fig. 7; [0087]), based on the lighting information (image determination unit 112 detects the brightness of the input facial image and determines whether or not the image quality of the facial image is appropriate for face recognition)([0033])(wherein brightness determination is adjusted for feature extraction)(Fig. 7; [0092-0093]). Sannoh teaches an image pickup device which has a face detecting function for detecting a face of a subject ([0002]); and estimating, before obtaining the image of the target from the photographing apparatus (wherein the AE (auto exposure) is executed when the release switch is only half-pushed; wherein a full-push is when the image is obtained) ([0085] and [0145]), lighting information based on a photographing parameter(s) (the CPU 115a calculates an AE evaluation value (photometric, measurement of light, result); based on the photographing parameters such as exposure and diaphragm) ([0145] and [0150-0151]).
However, none explicitly states wherein the recognition accuracy control unit controls a weight(s) for the feature point(s) based on the lighting information.
Yoon teaches a system and method for detecting a face that is capable of quickly and correctly deciding whether an input facial image is occluded (Abstract); wherein the recognition accuracy control unit (facial image recognition unit 200) (Fig. 1; [0018]) controls a weight(s) for the feature point(s) based on the lighting information (weights of the facial images, in which features of the facial components (the eyes, nose, mouth, etc.) are changeable according to illumination changes) ([0071]).
It would be obvious to one of ordinary skill in the art at the time of the invention to modify the combination of prior arts to include weighting the feature points based on the lighting information since it allows for detection to determine quickly if the facial features are occluded (Yoon; [0071]), thus improving authentication.

Regarding claim 5, Yoon teaches comprising a recognition accuracy management database (stored in memory) (Fig. 1; [0071]) that stores the lighting information (illumination changes) ([0071]) and the recognition accuracy parameter(s) in association (and the associated weights of the facial images) ([0071]).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov